Title: To Thomas Jefferson from William Maury, 8 March 1821
From: Maury, William
To: Jefferson, Thomas


            Dear Sir
            
              New Orleans
              8 March 1821
            
          I have reproached myself much for not having ere this, thanked you for the letter of introduction you were so good as to give me to Kentucky thru my Cousin Tom Maury.With Dr Brown I was highly pleased, as every one must be with a polite Gentleman, & tho not of mine I found him an acquaintance of my Father as far back as 1795. he took me to the University & other public Institutions in Lexington, & tho it is, as we should say in England, in the Wild Woods. I think I never saw more public spirit evinced for the encouragement of Science & literature;—with the Society I was also delighted, & with the Hospitality of the State generally. tho their manners were not quite as polished as in the Atlantic States—In Frankfort I only remained a couple of days when I handed your other letter to Mr Jas Brown who was also very attentive to me—There I attended the first legislative Body I had seen in this Country. it was at an unfortunate moment tho, for it being Christmas Day, they had most of them taken their bowl of Egg Knogg—of course therefore I shall not insert that in my journal as an aspersion of the State Assemblies—At Louisville I found the prospects for pursuing my journey on Horse back so very bad as to Roads and Weather that I took passage on board a Steam Boat: the depth, the navigation and the majestic grandeur of the Mississippi surprized me: of its great Trade I had no idea, that is, as to the variety of articles brought to this market.I cannot say that with the Society of New Orleans I have been much pleased however the reason is I do not speak French tho I understand it as well almost as English.The American population is however beginning to predominate, and with that they are commencing the grand work of its improvement. In the fall they commence paving the City, which must greatly contribute to its health, other improvements following. I think the day is not far distant when it will vie with all the former opulence and splendor of Alexandria.There are now 80 Steam Boats navigating the Western Waters. they  have been like most other branches of Trade, overdone, & many would now wish, not to sell, but give out their shares—to give you some idea, a bale of Cotton weighg 400 lbs. is brought from Natchez 320 miles for half a dollar!Amongst the Planters the only money is made, they, getting 12 to 18 cents for their Cotton which in Europe will nett 11 to 17!—they nevertheless complain, since upon enquiry, they say they would cultivate it for even 8 cents in preference to anything else. I think therefore the United States will not on that point feel jealous of the East Indies.The Owners of Western Produce fare badly Flour $2.50 Corn 30 cents. hard & F Tobacco 2½ to 4½.I expect to leave this the beginning of next month and by the beginning of May to have the pleasure of renewing to you the esteem with whichI have the honor to be Your obedient servant
            William Maury
          